IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 25188

                            In the Matter of JEFFERY B. BITNER,
                                        Respondent.


                               ORDER OF DISBARMENT


       In a letter signed January 9, 2018, addressed to the Clerk of the Appellate Courts,
respondent Jeffery B. Bitner, an attorney admitted to the practice of law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, a disciplinary complaint was
pending, alleging that the respondent violated Kansas Rules of Professional Conduct 1.15
(2018 Kan. S. Ct. R. 328) (safekeeping property); 8.1 (2018 Kan. S. Ct. R. 379)
(disciplinary matters); and 8.4 (2018 Kan. S. Ct. R. 381) (misconduct). The complaint
also alleged violations of Supreme Court Rules 207 (2018 Kan. S. Ct. R. 246) (duties of
the bar); and 208 (2018 Kan. S. Ct. R. 246) (attorney registration); and Rules Relating to
Continuing Legal Education 803 (2018 Kan. S. Ct. R. 536) (minimum requirements); 807
(2018 Kan. S. Ct. R. 542) (reporting requirements and noncompliance fee); and 808
(2018 Kan. S. Ct. R. 543) (fees). The violations include failing to deposit an advance fee
in an attorney trust account, failing to cooperate in disciplinary investigations, and for
failing to comply with the annual requirements to maintain a law license.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.




                                               1
       IT IS THEREFORE ORDERED that Jeffery B. Bitner be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Jeffery B. Bitner from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 30th day of January, 2018.




                                             2